Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The applicant’s TERMINAL DISCLAIMER dated 6/2/2022 has been approved by the USPTO and has therefor overcome the double patenting rejection.

Claims 1-4, 6-7, and 9-17 renumbered as 1-15 respectively are allowable.
[NOTE: claims 5 and 8 have been cancelled per the applicant’s amendments dated 1/28/2022]

The following is an examiner’s statement of reasons for allowance: the recitation of and in combination with the applicant’s arguments dated 1/28/2022 along with the amendments to the independent claims which incorporated objected to claims renders the claims novel over the art of record since the claims are directed more specifically to a backdraft damper system which uniquely limits the claims via a plurality set of blades which rotate in opposite direction by a force of air and providing a linkage system and a counterweight associated with just the second set of blades to force air in a single direction through a frame which mounts the backdraft damper reads over the rejection and the combination of references that would only “build” the applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634